United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel E. Broussard, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-681
Issued: October 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 14, 2011 appellant filed a timely appeal from a July 19, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying modification of a
January 20, 2010 wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the January 20, 2010 wageearning capacity determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an August 26, 2008 decision, the
Board reversed OWCP’s May 21, 2007 decision terminating appellant’s compensation on the
grounds that she refused an offer of suitable work.2 The facts and law contained in that decision
are incorporated herein by reference.
On September 4, 2003 appellant, a 50-year-old licensed practical nurse, filed a traumatic
claim alleging that she injured her neck while lifting a patient. OWCP accepted her claim for
cervical and lumbar strain, aggravation of degenerative disc disease of the cervical and lumbar
spine and lumbar radiculopathy. Appellant stopped working on August 21, 2003 and was placed
on the periodic rolls.
In a decision dated June 29, 2005, OWCP terminated appellant’s wage-loss (monetary)
and schedule award benefits, effective that date, on the grounds that she had refused an offer of
suitable work. By decision dated May 21, 2007, an OWCP hearing representative affirmed the
June 29, 2005 decision. On August 26, 2008 the Board reversed the May 21, 2007 decision on
the grounds that OWCP had failed to consider all of the medical evidence of record. OWCP
reinstated appellant’s compensation benefits effective June 29, 2005.
In an August 10, 2009 second opinion report, Dr. Robert Holladay, a Board-certified
orthopedic surgeon, provided examination findings. He found mild decreased range of motion of
the left shoulder. Dr. Holladay indicated that appellant had mild soft-tissue residual from her
extensive surgery of the cervical spine anteriorly and posteriorly, which would likely prevent her
from performing activities of reaching, working overhead and heavy lifting. He diagnosed
degenerative disc disease of the cervical spine; postoperative anterior cervical disc infusion,
C4-7; postoperative laminectomy and fusion of the cervical spine and degenerative disc disease,
lumbar spine. Dr. Holladay opined that appellant could return to full duty with restrictions.
Appellant was precluded from stooping, twisting, bending, squatting, kneeling or climbing. She
was also restricted from lifting, pulling or pushing more than 10 pounds.
On September 29, 2009 the employing establishment offered appellant a limited-duty
position as a program support assistant based on Dr. Holladay’s August 10, 2009 report. The
position was defined as basically sedentary, but required a lot of walking. On October 29, 2009
appellant accepted the limited-duty position as a program support assistant.
By decision dated January 20, 2010, OWCP reduced appellant’s compensation benefits
effective November 22, 2009 based upon her actual earnings as a program support assistant. It
found that the position fairly and reasonably represented her wage-earning capacity. As
appellant had demonstrated the ability to perform the duties of this job for two months or more,
the position was considered suitable to her partially disabled condition.
On April 20, 2010 appellant submitted a notice of recurrence alleging that she was totally
disabled as of April 9, 2010. She stated that, since her return to work following her accepted
injury, her pain had increased and her function and motion had decreased. Appellant contended
2

Docket No. 07-2103 (issued August 26, 2008).

2

that her condition was not a recurrence but a continuation of pain from her original injury that
had increased since she returned to work.
Appellant submitted an April 19, 2010 report from Dr. John M. Burdine, a Boardcertified physiatrist. Examination of the cervical spine revealed pain with extension, cervical
paraspinous tenderness and spasms palpable. Examination of the lumbar spine revealed pain
with extension, lumbar paraspinous tenderness. Dr. Burdine diagnosed cervical syndrome;
cervico-brachial neuralgia; facet arthropathy of the spine; lumbar spondylosis and lumbosacral
radiculitis. He recommended that appellant undergo a functional capacity examination.
Temporary work restrictions included lifting, no lifting or bending, no prolonged activities, no
overhead activities and frequent breaks. Dr. Burdine stated that, without surgery, appellant’s
prognosis was poor for recovery.
Appellant submitted an April 9, 2010 letter from Dr. DeVinder Verma, a treating
physician, who opined that, due to her job-related injury and increase pain, she was unable to
work commencing April 7, 2010.
In a letter dated June 1, 2010, OWCP advised appellant that the evidence submitted was
insufficient and informed her as to the information necessary to support her recurrence claim.
Appellant submitted an April 5, 2010 performance review signed by her supervisor,
Fay C. Thrasher, Ph.D, who stated that appellant had both physical and cognitive difficulties
which interfered with her ability to successfully perform the functions of her position.
Ms. Thrasher noted that appellant had a hard time typing and focusing due to the numerous
medications she was required to take for pain.
The record contains a June 9, 2010 report from Dr. Paul J. Waguespack, a Board-certified
neurological surgeon, who stated that appellant had pain in her neck and was tender to palpation
without much radiation. Appellant also had some tenderness in her shoulder with impingement
sign, which worsened on elevation of the arm and generated burning and tingling down her left
posterior arm. She also had pain in her back in the low midline with tenderness and radiation in
the left sciatic notch region down toward her knee and occasionally toward her foot.
Dr. Waguespack recommended a magnetic resonance imaging (MRI) scan of the left shoulder
and myelograms of the cervical and lumbar spine to definitively illustrate whether further would
be of benefit. He determined to treat her with an injection of her left shoulder and Lidoderm
Patch over the sore area at her posterior left neck.
OWCP referred the case file to the district medical adviser (DMA) for a determination as
to whether appellant’s left shoulder condition should be accepted as a consequence of her
original 2003 injury. The DMA reviewed the medical record and noted that she had ongoing
problems following her 2003 work injury, including and stiffness and pain in the neck and
intermittent left shoulder pain, which required injections. He opined that the left shoulder
condition should be considered consequential to the original injury of August 21, 2003.
On July 9, 2010 OWCP accepted “other affections of the shoulder region” and authorized
treatment of the left shoulder as consequential to the original August 21, 2003 injury.

3

By decision dated July 19, 2010, OWCP denied modification of the January 20, 2010
wage-earning capacity decision. Adjudicating appellant’s recurrence claim as a request to
modify the LWEC determination, OWCP stated that the evidence failed to establish a change in
the nature and extent of her injury-related condition, that she had been retrained or vocationally
rehabilitated or that the original determination was erroneous.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 OWCP’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
claims examiner will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.4 Once the wage-earning capacity of an
injured employee is determined, a modification of such determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in
fact, erroneous.5 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.6
Chapter 2.814.11 of OWCP’s procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If it is seeking modification, it must establish that the original rating was in error, that the
injury-related condition has improved or that the claimant has been vocationally rehabilitated.7
OWCP is not precluded from adjudicating a limited period of employment-related disability
when a formal wage-earning capacity determination has been issued.8

3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
5

Stanley B. Plotkin, 51 ECAB 700 (2000).

6

Id.

7

See Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.814.11 (June 1996).

8

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ANALYSIS
OWCP appropriately treated appellant’s notice of recurrence as a request for
modification of the January 20, 2010 wage-earning capacity decision. Appellant does not
contend that the original wage-earning capacity determination was erroneous, nor does the
evidence establish that she has been retrained or otherwise vocationally rehabilitated. The issue
is whether there has been a material change in the nature and extent of her injury-related
conditions. The Board finds that this case is not in posture for a decision.
The medical evidence generally supports appellant’s claim that her condition worsened
following her return to work in the modified program support assistant position. On April 9,
2010 Dr. Verma opined that, due to her job-related injury and increased pain, she was unable to
work as of April 7, 2010. On April 19, 2010 Dr. Burdine modified appellant’s work restrictions
and stated that, without surgery, her prognosis was poor for recovery. In a June 9, 2010 report,
Dr. Waguespack observed that she had neck pain and some tenderness in her shoulder with
impingement sign, which worsened on elevation of the arm and generated burning and tingling
down her left posterior arm. Appellant also had pain in her back in the low midline with
tenderness and radiation in the left sciatic notch region down toward her knee and occasionally
toward her foot. Dr. Waguespack recommended an MRI scan of the left shoulder and
myelograms of the cervical and lumbar spine to definitively illustrate whether further surgery
would be of benefit. He determined to treat her with an injection of her left shoulder and
Lidoderm Patch over the sore area at her posterior left neck.
OWCP sought an opinion from the DMA as to whether appellant’s newly diagnosed
shoulder condition should be considered consequential to her accepted injury. After reviewing
the medical record, the DMA opined that the left shoulder condition should be considered
consequential to the original injury of August 21, 2003. Based upon the DMA’s report, OWCP
accepted “other affections of the shoulder region” and authorized treatment of the left shoulder
as consequential to the original injury. It did not, however, consider whether appellant’s left
shoulder condition constituted a worsening of her accepted injury warranting modification of her
wage-earning capacity.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.9 Once
OWCP undertakes development of the record, it must do a complete job in procuring medical
evidence that will resolve the relevant issues in the case.10 In this case, appellant alleged and
submitted medical evidence in support of her claim that her condition worsened following the
issuance of a wage-earning capacity determination. OWCP began to develop the evidence by
seeking an opinion from the DMA as to whether her shoulder condition was consequential to the
accepted injury. It failed, however, to seek clarification as to whether appellant’s condition had

9

William J. Cantrell, 34 ECAB 1223 (1983).

10

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

materially worsened due to the shoulder or other conditions. Without such information, an
informed decision cannot be reached on the relevant issue.11
As this case is not in posture for a decision, it will be remanded to OWCP for further
development. After OWCP has developed the case record to the extent it deems necessary, a
de novo decision shall by issued.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: October 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that the development of an accepted consequential shoulder condition strongly suggests that
appellant’s conditioned has worsened.

6

